Nunez, J. (concurring).
I concur for reversal but would add another ground. Bari Haekett, Jr. is a deaf-mute. He testified through an interpreter who did not know the witness well enough to be familiar with all his signs. Indeed at one point when defense counsel asked the interpreter if the witness was communicating with him, the interpreter responded “for the convenience of all, I have to fill in, try to make some sense.” The record clearly shows many instances of either great difficulty or total incapacity of communication between the interpreter and the witness. As a result the witness, the only person who allegedly saw the appellant stab the deceased with a knife, gave unintelligent testimony and deprived appellant of meaningful cross-examination of the most damaging testimony against him. In the circumstances it was prejudicial error to permit the witness’ testimony to stand.